Title: From George Washington to Daniel Carroll of Duddington, 2 December 1791
From: Washington, George
To: Carroll, Daniel (of Duddington)

 

Sir,
Philadelphia 2d Decr 1791

Yesterday I received your letter of the 28th Ulto—My letter of the same date to you (which you must have recd before this time) in answer to your favor of the 21st will have conveyed my sentimts to you on the unlucky dispute which exists between yourself & Majr L’Enfant—whose zeal in the public cause has carried him too fast.
What has been done cannot be undone, and it would be unfortunate, in my opinion, if disputes amongst the friends to the federal City should Arm the enemies of it with weapons to wound it. If you should consider the matter in this point of view, & compare it with the communications in my last, you may perhaps think it more advisable to quash, than prosecute the chancery injunction: especially too, as disputes of this kind may injure you more on the large scale in the general Sale of the lots than you can possible gain by going into a Court of Chancery. I am—Sir Yr Obedt Hble Servt

Go: Washington

